DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HELMICK et al (US 2021/0373802 A1) hereinafter referred to as Helmick.



Regarding claim 1, Helmick teaches A storage device comprising:
a memory device including a plurality of memory blocks (Helmick [0021] "The storage device 106 includes a controller 108, NVM 110, a power supply 111, a first random-access memory (RAM) or volatile memory 112, such as a dynamic random-access memory (DRAM), and an interface 114"); and
a memory controller (Helmick [0021] "The storage device 106 includes a controller 108, NVM 110, a power supply 111, a first random-access memory (RAM) or volatile memory 112, such as a dynamic random-access memory (DRAM), and an interface 114") configured to, in response to the zone open request, allocate memory blocks to store data of a logical address group corresponding to an open-requested zone among the plurality of memory blocks (Helmick [0035] "When a controller 208 selects the erase blocks that will store the data for each zone, the controller 208 will be able to choose the erase blocks either at the zone open time, or it may choose the erase blocks as it reaches a need to fill the first wordline of that particular erase block"),
and control the memory device to store zone recovery information included in a zone open request (Helmick [0053] "The parking location 316 comprises one or more erase blocks dedicated to data parking in the NVM 306. The one or more erase blocks dedicated to data parking are determined at the beginning of drive life and may be changed based on erase block characteristics during the life of the drive"; [0053] "After a power loss event, the controller 302 may utilize the relevant data in the parking location 316 to recreate the data lost. The relevant data may be determined by some type of tracking, such as a header (i.e., an expected start point"),
wherein the zone recovery information indicates whether data to be stored in the open-requested zone is to be recovered in a next power cycle (Helmick [0053] "After a power loss event, the controller 302 may utilize the relevant data in the parking location 316 to recreate the data lost. The relevant data may be determined by some type of tracking, such as a header (i.e., an expected start point").

	Regarding claim 2, Helmick teaches The storage device of claim 1, further comprising: a buffer memory device configured to temporarily store data that has been requested to be written (Helmick [0021] "The storage device 106 includes a controller 108, NVM 110, a power supply 111, a first random-access memory (RAM) or volatile memory 112, such as a dynamic random-access memory (DRAM), and an interface 114").

Regarding claim 3, Helmick teaches The storage device of claim 2, wherein the memory controller comprises: 
a zone manager configured to allocate, in the buffer memory device, a zone buffer to temporarily store the data of the logical address group corresponding to the open-requested zone, in response to the zone open request (Helmick [0035] "When a controller 208 selects the erase blocks that will store the data for each zone, the controller 208 will be able to choose the erase blocks either at the zone open time, or it may choose the erase blocks as it reaches a need to fill the first wordline of that particular erase block"; [0051] "Change log data is new delta data or data in flight (e.g., new parity data) that has not been used to update previous delta data and/or written to a DRAM region 314a-314n or to the NVM 306. The change log data is tracked using a L2P table, as discussed further below"); and 
an operation controller configured to control the memory device to store, in the memory blocks allocated to the open- requested zone, the data of the logical address group corresponding to the open-requested zone (Helmick [0052] "The delta data or portions of delta data may be generated or updated in the SRAM 308, and temporarily stored in the SRAM 308 and/or DRAM 312 before being copied to the NVM 306, for example").

Regarding claim 4, Helmick teaches The storage device of claim 3, wherein the zone open request includes: 
a zone number identifying the open-requested zone (Helmick [0036] "Each of the zones 206 is associated with a zone starting logical block address (ZSLBA) or zone starting sector"; [0036] "Each zone 206 is identified by its ZSLBA"; Examiners note: as the zones are identified by the ZSLBA, which is a numerical value, the ZSLBA can also be thought of as the zone number); 
write pointer position information indicating a logical address to be stored in the open-requested zone (Helmick [0037] "As data is written to a zone 206, a write pointer 210 is advanced or updated to point to or to indicate the next available block in the zone 206 to write data to in order to track the next write starting point (i.e., the completion point of the prior write equals the starting point of a subsequent write)"); 
start address information of the logical address group corresponding to the open-requested zone (Helmick [0036] "Each of the zones 206 is associated with a zone starting logical block address (ZSLBA) or zone starting sector"); 
zone capacity information indicating a storage capacity of the open-requested zone (Helmick [0032] "Each of the zones 206 may have a size aligned to the capacity of one or more erase blocks of a NVM or NAND device");
and the zone recovery information (Helmick [0053] "The parking location 316 comprises one or more erase blocks dedicated to data parking in the NVM 306. The one or more erase blocks dedicated to data parking are determined at the beginning of drive life and may be changed based on erase block characteristics during the life of the drive"; [0053] "After a power loss event, the controller 302 may utilize the relevant data in the parking location 316 to recreate the data lost. The relevant data may be determined by some type of tracking, such as a header (i.e., an expected start point").

Regarding claim 5, Helmick teaches The storage device of claim 4, wherein the zone manager is configured to generate a zone descriptor including
the zone number (Helmick [0036] "Each of the zones 206 is associated with a zone starting logical block address (ZSLBA) or zone starting sector"; [0036] "Each zone 206 is identified by its ZSLBA"; Examiners note: as the zones are identified by the ZSLBA, which is a numerical value, the ZSLBA can also be thought of as the zone number), 
zone state information indicating a state of the zone (Helmick [0037] "FIG. 2B illustrates a state diagram 250 for the ZNS 202 of FIG. 2A. In the state diagram 250, each zone may be in a different state, such as empty, active, full, or offline"),
the write pointer position information (Helmick [0037] "As data is written to a zone 206, a write pointer 210 is advanced or updated to point to or to indicate the next available block in the zone 206 to write data to in order to track the next write starting point (i.e., the completion point of the prior write equals the starting point of a subsequent write)"),
the start address information (Helmick [0036] "Each of the zones 206 is associated with a zone starting logical block address (ZSLBA) or zone starting sector";),
and the zone capacity information (Helmick [0032] "Each of the zones 206 may have a size aligned to the capacity of one or more erase blocks of a NVM or NAND device").

Regarding claim 6, Helmick teaches The storage device of claim 5, wherein the buffer memory device further comprises:
a zone descriptor storage configured to temporarily store the zone descriptor (Helmick [0038] "The controller 208 comprises the ZM. Zone metadata may be stored in the ZM and/or the controller 208"; [0052] "The parity data, deemed as data in flight, is considered the parity buffer and may protect the loss of data due to data corruption, erroneous bit transfer, power loss, and other causes of data loss. The delta data or portions of delta data may be generated or updated in the SRAM 308, and temporarily stored in the SRAM 308 and/or DRAM 312 before being copied to the NVM 306");
and a zone recovery information storage configured to temporarily store the zone recovery information (Helmick [0038] "The controller 208 comprises the ZM. Zone metadata may be stored in the ZM and/or the controller 208"; [0052] "The parity data, deemed as data in flight, is considered the parity buffer and may protect the loss of data due to data corruption, erroneous bit transfer, power loss, and other causes of data loss. The delta data or portions of delta data may be generated or updated in the SRAM 308, and temporarily stored in the SRAM 308 and/or DRAM 312 before being copied to the NVM 306").

Regarding claim 7, Helmick teaches The storage device of claim 6, wherein before power is cut off to the storage device, the zone manager is configured to control the memory device to store, in the memory device, data which is stored in the zone descriptor storage and the zone recovery information storage (Helmick [0052] "The parity data, deemed as data in flight, is considered the parity buffer and may protect the loss of data due to data corruption, erroneous bit transfer, power loss, and other causes of data loss. The delta data or portions of delta data may be generated or updated in the SRAM 308, and temporarily stored in the SRAM 308 and/or DRAM 312 before being copied to the NVM 306").
Regarding claim 8, A storage device comprising:
a memory device including a plurality of zones respectively corresponding to logical address groups (Helmick [0021] "The storage device 106 includes a controller 108, NVM 110, a power supply 111, a first random-access memory (RAM) or volatile memory 112, such as a dynamic random-access memory (DRAM), and an interface 114"; [0031] "The storage device 200 may have one or more ZNS 202, and each ZNS 202 may be different sizes"), 
each of the logical address groups including successive logical addresses (Helmick [0035] "The decision of which erase block is allocated and assigned for each zone and its contiguous LBAs can be occurring for zero or more concurrent zones at all times within the controller 208") and a meta data block storing meta data related to the plurality of zones (Helmick [0053] "The parking location 316 comprises one or more erase blocks dedicated to data parking in the NVM 306. The one or more erase blocks dedicated to data parking are determined at the beginning of drive life and may be changed based on erase block characteristics during the life of the drive");
a buffer memory device configured to temporarily store data received from a source or the memory device (Helmick [0021] "The storage device 106 includes a controller 108, NVM 110, a power supply 111, a first random-access memory (RAM) or volatile memory 112, such as a dynamic random-access memory (DRAM), and an interface 114";); and
a memory controller configured to, when power is applied, load zone recovery information included in the meta data block into the buffer memory device, and to selectively recover data stored in the plurality of zones based on the zone recovery information (Helmick [0021] "The storage device 106 includes a controller 108, NVM 110, a power supply 111, a first random-access memory (RAM) or volatile memory 112, such as a dynamic random-access memory (DRAM), and an interface 114"; [0053] "After a power loss event, the controller 302 may utilize the relevant data in the parking location 316 to recreate the data lost. The relevant data may be determined by some type of tracking, such as a header (i.e., an expected start point").

Regarding claim 9, The storage device of claim 8, wherein the zone recovery information includes information on zones that are to be recovered and zones that are not to be recovered among the plurality of zones (Helmick [0053] "After a power loss event, the controller 302 may utilize the relevant data in the parking location 316 to recreate the data lost. The relevant data may be determined by some type of tracking, such as a header (i.e., an expected start point";).

Regarding claim 10, The storage device of claim 9, wherein the memory controller is configured to load, into the buffer memory device, zone descriptors corresponding to the zones to be recovered among data included in the meta data (Helmick [0038] "The controller 208 comprises the ZM. Zone metadata may be stored in the ZM and/or the controller 208"; [0052] "The parity data, deemed as data in flight, is considered the parity buffer and may protect the loss of data due to data corruption, erroneous bit transfer, power loss, and other causes of data loss. The delta data or portions of delta data may be generated or updated in the SRAM 308, and temporarily stored in the SRAM 308 and/or DRAM 312 before being copied to the NVM 306").

Regarding claim 11, The storage device of claim 10, wherein the zone descriptors include a zone number, zone state information, write pointer position information, start address information, and zone capacity information of the zones to be recovered (Helmick [0036] "Each of the zones 206 is associated with a zone starting logical block address (ZSLBA) or zone starting sector"; [0036] "Each zone 206 is identified by its ZSLBA"; [0037] "FIG. 2B illustrates a state diagram 250 for the ZNS 202 of FIG. 2A. In the state diagram 250, each zone may be in a different state, such as empty, active, full, or offlline"; [0037] "As data is written to a zone 206, a write pointer 210 is advanced or updated to point to or to indicate the next available block in the zone 206 to write data to in order to track the next write starting point (i.e., the completion point of the prior write equals the starting point of a subsequent write)"; [0036] "Each of the zones 206 is associated with a zone starting logical block address (ZSLBA) or zone starting sector"; [0032] "Each of the zones 206 may have a size aligned to the capacity of one or more erase blocks of a NVM or NAND device").

Regarding claim 12, The storage device of claim 11, wherein the memory controller is configured to allocate, in the buffer memory device, zone buffers, respectively corresponding to zones in which the zone state information is open, among the zones to be recovered, based on the zone descriptors (Helmick [0053] "After a power loss event, the controller 302 may utilize the relevant data in the parking location 316 to recreate the data lost. The relevant data may be determined by some type of tracking, such as a header (i.e., an expected start point"; [0059] "Furthermore, each DRAM region 314 may be associated with a zone, such that a section 324 comprising three DRAM regions 314 stores data for three zones";).

The storage device of claim 13, wherein the memory controller is configured to remove zone descriptors corresponding to the zones that are not to be recovered (Helmick [0053] "After a power loss event, the controller 302 may utilize the relevant data in the parking location 316 to recreate the data lost. The relevant data may be determined by some type of tracking, such as a header (i.e., an expected start point"; Examiners note: only relevant descriptors for zones to be recovered are utilized, therefore the descriptors for zones not being recovered are effectively removed as they are not recovered).

The storage device of claim 14, The storage device of claim 9, wherein the memory controller is configured to erase data stored in the zones that are not to be recovered (Helmick [0043] "An offline zone is a zone that is unavailable to write data to. An offline zone may be in the full state, the empty state, or in a partially full state without being active"; [0044] "Since resetting a zone clears or schedules an erasure of all data stored in the zone, the need for garbage collection of individual erase blocks is eliminated, improving the overall garbage collection process of the storage device 200"; [0044] "When a new zone is going to be formed and the storage device 200 anticipates a ZM open, the one or more erase blocks marked for erasure may then be erased"; Examiners note: a zone not recovered is an offline zone as it can no longer be used by the system. Offline zones are scheduled for erasure which is executed at a later time).

The storage device of claim 15, The storage device of claim 9, wherein the zones that are to be recovered store user data (Helmick [0051] "the unwritten user data is written to the NVM 110"; [0053] "After a power loss event, the controller 302 may utilize the relevant data in the parking location 316 to recreate the data lost. The relevant data may be determined by some type of tracking, such as a header (i.e., an expected start point"; Examiners note: as the NVM contains user data, user data is among the data being recreated).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being obvious over Helmick.

Regarding claim 16, Helmick teaches The storage device of claim 9, however Helmick does not explicitly teach wherein the zones that are not to be recovered stores data related to performance of a host or the storage device.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Helmick such that previous performance data of either the host or the storage device is not reloaded upon a power cycle. Helmick teaches tracking such data in [0039], therefore the data already exists. As the performance data may or may not remain relevant after a power cycle, it would be obvious to not preserve said performance data. This would improve the boot speed of the device and improve efficiency by not utilizing storage space for potentially irrelevant data. As the relevant performance data exists, and the controller of Helmick is capable of choosing what data to erase (see [0035]), a person of ordinary skill in the art would have a high chance of success implementing the modification.

Allowable Subject Matter

Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 17 recites in part “store zone recovery information indicating volatile zones among the plurality of zones” and “recover, based on the zone recovery information, data stored in one or more zones other than the volatile zones among the plurality of zones”. This appears to be novel and not taught by the art before the effective filing date of the invention. Helmick teaches a similar system that utilizes zoned storage and recovery of relevant data after a power cycle, however the zones are not treated as volatile or non-volatile based on the metadata.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./             Examiner, Art Unit 2132                          

/DAVID YI/             Supervisory Patent Examiner, Art Unit 2132